UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-02612 LUFKIN INDUSTRIES, INC. (Exact name of registrant as specified in its charter) TEXAS 75-0404410 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) , LUFKIN, TEXAS (Address of principal executive offices) (Zip Code) (936) 634-2211 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerXAccelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X There were 30,467,045 shares of Common Stock, $1.00 par value per share, outstanding as of November 4, 2011. PART I - FINANCIAL INFORMATION Item 1.Financial Statements. LUFKIN INDUSTRIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Thousands of dollars, except share and per share data) September 30, December 31, Assets Current Assets: Cash and cash equivalents $ $ Receivables, net Income tax receivable Inventories Deferred income tax assets Other current assets Current assets from discontinued operations - Total current assets Property, plant and equipment, net Goodwill, net Other assets, net Total assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued liabilities: Payroll and benefits Warranty expenses Taxes payable Other Current liabilities from discontinued operations - Total current liabilities Long-term debt - Deferred income tax liabilities Postretirement benefits Other liabilities Long-term liabilities from discontinued operations - 37 Shareholders' equity: Common stock, $1.00 par value per share; 150,000,000 shares authorized; 32,290,481 and 32,132,817 shares issued , respectively Capital in excess par Retained earnings Treasury stock, 1,824,336 and 1,828,336 shares, respectively, at cost ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See notes to condensed consolidated financial statements. LUFKIN INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (UNAUDITED) (In thousands of dollars, except per share and share data) Three Months Ended Nine Months Ended September 30, September 30, Sales $ Cost of sales Gross profit Selling, general and administrative expenses Acquisition expenses Litigation reserve Operating income Interest income 28 18 89 48 Interest expense ) Other income (expense), net 51 ) ) Earnings from continuing operations before income tax provision and discontinued operations Income tax provision Earnings from continuing operations before discontinued operations Earnings (loss) from discontinued operations, net of tax - 5 - ) Net earnings $ Net earnings per share: Basic $ Diluted $ Dividends per share $ See notes to condensed consolidated financial statements. LUFKIN INDUSTRIES INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands of dollars) Nine Months Ended September 30, Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to cash provided by operating activities: Depreciation and amortization Provision for (recovery of) losses on receivables ) LIFO expense Deferred income tax benefit ) ) Excess tax benefit from share-based compensation ) ) Share-based compensation expense Pension expense Postretirement obligation Loss (gain) on disposition of property, plant and equipment ) Loss from discontinued operations - 12 Changes in: Receivables, net ) ) Income tax receivable ) Inventories ) ) Other current assets ) 38 Accounts payable Accrued liabilities Net cash provided by operating activities Cash flows from investing activities: Additions to property, plant and equipment ) ) Proceeds from disposition of property, plant and equipment Decrease in other assets 63 Acquisition of other companies ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from long-term debt Payments of notes payable - ) Dividends paid ) ) Excess tax benefit from share-based compensation Proceeds from exercise of stock options Net cash provided by (used in) financing activities ) Effect of translation on cash and cash equivalents ) 75 Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See notes to condensed consolidated financial statements. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements include the accounts of Lufkin Industries, Inc. and its consolidated subsidiaries (the “Company”) and have been prepared pursuant to the rules and regulations for interim financial statements of the Securities and Exchange Commission. Certain information in the notes to the consolidated financial statements normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America has been condensed or omitted pursuant to these rules and regulations for interim financial statements. In the opinion of management, all adjustments, consisting of normal recurring accruals unless specified, necessary for a fair presentation of the Company’s financial position, results of operations and cash flows for the interim periods included in this report have been included. For further information, including a summary of major accounting policies, refer to the consolidated financial statements and related notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010. The results of operations for the three and nine months ended September 30, 2011, are not necessarily indicative of the results that may be expected for the full fiscal year. The Company’s financial instruments include cash, accounts receivable, accounts payable, invested funds and debt obligations. The book value of accounts receivable, short-term debt and accounts payable are considered to be representative of their fair market value because of the short maturity of these instruments. The Company’s accounts receivable does not have an unusual credit risk or concentration risk. 2. Recently Issued Accounting Pronouncements In September 2009, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2009-13, Revenue Recognition (Topic 605):Multiple – Deliverable Revenue Arrangements – a consensus of the FASB Emerging Issues Task Force (“ASU 2009-13”), which changes the accounting for certain revenue arrangements. The new requirements change the allocation methods used in determining how to account for multiple payment streams and will result in the ability to separately account for more deliverables, and potentially less revenue deferrals. Additionally, ASU 2009-13 requires enhanced disclosures in financial statements. ASU 2009-13 is effective for revenue arrangements entered into or materially modified in fiscal years beginning after June15, 2010 on a prospective basis, with early application permitted. The Company adopted ASU 2009-13 on January 1, 2011.The adoption of ASU 2009-13 did not have a material impact on the balance sheet, statement of earnings, or statement of cash flow. In June 2011, the FASB issued ASU 2011-05, Comprehensive Income (Topic 220):Presentation of Comprehensive Income – which changes the presentation of comprehensive income. The topic requires the Company to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements, which differs from our current presentation within the statement of stockholders’ equity in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2010 and in the footnotes included in this Quarterly Report on Form 10-Q.ASU 2011-05 is effective for fiscal years, and interim periods within those years, beginning after December15, 2011, with early application permitted.Upon adoption, the requirements under ASU 2011-05 will be retrospectively applied. In September 2011, the FASB issued ASU 2011-08, Intangibles-Goodwill and Other (Topic 350):Testing Goodwill for Impairment – which simplifies how entities test for goodwill impairment. The topic allows an entity to first assess qualitative factors to determine whether it is necessary to perform the two-step quantitative goodwill impairment test.Under ASU 2011-08, an entity would not be required to calculate the fair value of a reporting unit unless the entity determines, based on a qualitative assessment, that it is more likely than not that its fair value is less than its carrying amount.ASU 2011-08 includes a number of events and circumstances for an entity to consider in conducting the qualitative assessment.ASU 2011-08 is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011, with early application permitted.The requirements under this amendment, once adopted, will be applied prospectively. Management believes the impact of other recently issued standards, which are not yet effective, will not have a material impact on the Company’s consolidated financial statements upon adoption. 3. Acquisitions On March 1, 2009, the Company acquired International Lift Systems (“ILS”), a Louisiana limited partnership.As a result of this acquisition, the Company entered into a hold back agreement with the former owners of ILS.The total hold back is $4.5 million payable in three equal installments of $1.5 million each plus interest.Interest is calculated annually at 4% of the remaining balance of the hold back portion.The first installment was paid on March 1, 2010; the second installment, plus interest to date, was paid on March 1, 2011; and the third installment, plus interest to date, is payable on March 1, 2012.These hold back payments are not contingent upon any subsequent events.At September 30, 2011, the liabilities for this hold back payment was included in the accrued liabilities section of the Company’s condensed consolidated balance sheet. On November 1, 2010, the Company completed the acquisition of Petro Hydraulic Lift Systems, LLC (“PHL”) and certain related companies, based in South Louisiana.PHL specializes in the design, manufacture and leasing of hydraulic rod pumping units for oil and gas wells.In connection with the acquisition, the Company also entered into a royalty agreement with the former owners of PHL.The agreement is for a ten year period, beginning November 1, 2010, and is payable at a rate of 5% for the first five years and 8% for the subsequent five years.Royalties are payable quarterly and are based on product revenues. The PHL preliminary purchase price allocation, which is based on relevant facts and circumstances and discussions with an independent third-party consultant, are subject to change upon completion of the final valuation analysis by the Company’s management.The final valuation for PHL, which was required to be completed by October 2011, did not result in material changes to the preliminary allocations. On September 1, 2011, the Company completed the acquisition of Pentagon Optimization Services, Inc. (“Pentagon”), a Canadian corporation based in Red Deer, Alberta, Canada.Pentagon, a diversified well optimization company serving the oil and gas industry, provides a wide range of products and services, including plunger lift systems and well engineering and testing.The addition of the proprietary “Angel” pump, which can pump both liquid and gas simultaneously without gas locking, will upgrade the Company’s product portfolio and provide a cost effective method to produce pressure-depleted gas wells. The Pentagon acquisition was recorded using the acquisition method of accounting, and accordingly, the acquired operations have been included in the results of operations since the date of acquisition.The preliminary purchase price consideration consists of the following (in thousands of dollars): Cash paid at closing, net $ Royalty consideration Total consideration paid $ The following table indicates (in thousands of dollars) the preliminary purchase price allocation to net assets acquired, which was based on estimated fair values as of the acquisition date. The excess of the purchase price over the net assets acquired, which totaled $14.5 million, was recorded as goodwill in the Company’s condensed consolidated balance sheet as of September 30, 2011. Based on the structure of the transaction, the majority of the goodwill related to the transaction is not expected to be deductible for tax purposes. Purchase price $ Receivables Inventories Other current assets 7 Property, plant and equipment Intangible assets Accounts payable ) Other short-term accrued liabilities ) Goodwill recorded $ In connection with the acquisition, the Company also entered into a royalty agreement with the former owners of Pentagon.The agreement is for a ten year period, beginning October 1, 2011, and is payable at a rate of 10%.Royalties are payable quarterly and are based on Angel pump product revenues.The fair value of these royalties, which are based on estimates, are included in the purchase price consideration.Any changes in this estimate will impact earnings in future periods. Revenues and earnings to date for the Pentagon and PHL acquisitions are not material.Pro forma schedules have not been included as the impact on the prior and current periods presented is not material. The Pentagon preliminary purchase price allocation, which is based on relevant facts and circumstances and discussions with an independent third-party consultant, is subject to change upon completion of the final valuation analysis by the Company’s management.The final valuation for Pentagon, which is required to be completed by September 2012, is not expected to result in material changes to the preliminary allocations. 4. Discontinued Operations During the second quarter of 2008, the Company’s Trailer segment was classified as a discontinued operation.During 2010, the Company sold certain tooling, equipment and spare parts, which were originally part of the Trailer segment, for scrap.Earnings from these sales have been included within the condensed consolidated statement of earnings for the fiscal year ended December 31, 2010 as earnings from discontinued operations.In addition, in 2010 certain assets and liabilities were classified as discontinued operations.There are no discontinued operations to report for the three and nine months ended September 30, 2011. 5. Receivables The following is a summary of the Company’s receivable balances (in thousands of dollars): September 30, December 31, Accounts receivable $ $ Notes receivable 80 Other receivables Gross receivables Allowance for doubtful accounts receivable ) ) Net receivables $ $ Bad debt expense related to receivables for the three months ended September 30, 2010 was $0.1 million.Bad debt expense related to receivables for the nine months ended September 30, 2011 was $0.1 million.Collections on previous bad debts related to receivables resulted in a recovery of $0.1 million for the nine months ended September 30, 2010. 6. Inventories Inventories used in determining cost of sales were as follows (in thousands of dollars): September 30, December 31, Gross inventories @ FIFO: Finished goods $ $ Work in progress Raw materials & component parts Maintenance, tooling & supplies Total gross inventories @ FIFO Less reserves: LIFO Valuation Total inventories as reported $ $ Gross inventories on a first in, first out (“FIFO”) basis before adjustments for reserves shown above that were accounted for on a last in, first out (“LIFO”) basis were $107.6 million and $80.9 million at September 30, 2011 and December 31, 2010, respectively. 7. Property, Plant & Equipment The following is a summary of the Company's property, plant and equipment balances (in thousands of dollars): September 30, December 31, Land $ $ Land improvements Buildings Machinery and equipment Furniture and fixtures Computer equipment and software Total property, plant and equipment Less accumulated depreciation ) ) Total property, plant and equipment, net $ $ Depreciation expense related to property, plant and equipment was $5.5 million and $4.9 million for thethree months ended September 30, 2011 and 2010, respectively, and was $15.8 million and $14.2 million for the nine months ended September 30, 2011 and 2010, respectively. 8. Goodwill and Intangible Assets Goodwill The changes in the carrying amount of goodwill during thenine monthsended September 30, 2011, are as follows (in thousands of dollars): Power Oil Field Transmission Total Balance as of 12/31/10 $ $ $ Goodwill acquired during the period Foreign currency translation ) 3 ) Balance as of 9/30/11 $ $ $ Goodwill impairment tests were performed in the fourth quarter of 2010, and no impairment losses were recorded. Intangible Assets The Company amortizes identifiable intangible assets on a straight-line basis over the periods expected to be benefitted.All of the below intangible assets were recorded in connection with business combinations.The components of these intangible assets are as follows (in thousands of dollars): Weighted September 30, 2011 Average Gross Amortization Carrying Accumulated Period Amount Amortization Net (years) Non-compete agreements and trademarks $ $ $ Customer relationships and contracts $ $ $ Weighted December 31, 2010 Average Gross Amortization Carrying Accumulated Period Amount Amortization Net (years) Non-compete agreements and trademarks $ $ $ Customer relationships and contracts $ $ $ Amortization expense of intangible assets was approximately $0.5 million and $0.4 million for the three months ended September 30, 2011 and 2010, respectively, and was $1.6 million and $1.3 million for the nine months ended September 30, 2011 and 2010, respectively.Expected amortization for the remainder of the fiscal year ending December 31, 2011 is $0.5 million.Expected amortization expense by year is (in thousands of dollars): For the year ended 12/31/12 $ For the year ended 12/31/13 For the year ended 12/31/14 For the year ended 12/31/15 For the year ended 12/31/16 Thereafter $ 9. Other Current Accrued Liabilities The following is a summary of the Company's other current accrued liabilities balances (in thousands of dollars): September 30, December 31, Customer prepayments $ $ Litigation reserves Deferred compensation & benefit plans Accrued hold back & royalty consideration Other accrued liabilities Total other current accrued liabilities $ $ 10. Debt The following is a summary of the Company’s outstanding debt balances (in thousands of dollars): September 30, December 31, Long-term debt $ $ - The Company has a three-year credit facility with a domestic bank (the "Bank Facility") consisting of an unsecured revolving line of credit that provides up to $80.0 million of aggregate borrowing. The Bank Facility expires on December 31, 2013. Borrowings under the Bank Facility bear interest, at the Company's option, at either the greater of (i) the prime rate, (ii) the base CD rate plus an applicable margin or (iii) the Federal Funds Effective Rate plus an applicable margin or the London Interban Offered Rate plus an applicable margin, depending on certain ratios as defined in the Bank Facility. As of September 30, 2011, $20.0 million was outstanding under the Bank Facility, and the Company was in compliance with all financial covenants. Deducting outstanding letters of credit of $12.6 million, and the $20.0 million draw, $47.4 million of borrowing capacity was available under the Bank Facility at September 30, 2011. At September 30, 2011, the Company believes that the carrying amount of debt obligations approximates its fair value. 11. Retirement Benefits The Company has a qualified noncontributory pension plan covering substantially all U.S. employees. The benefits provided by this plan, which are currently funded by trusts established under the plan, are measured by length of service, compensation and other factors. Funding of retirement costs for this plan complies with the minimum funding requirements specified by the Employee Retirement Income Security Act, as amended. In addition, the Company has two unfunded non-qualified deferred compensation pension plans for certain U.S. employees. The Pension Restoration Plan provides supplemental retirement benefits. The benefit is based on the same benefit formula as the qualified pension plan except that it does not limit the amount of a participant's compensation or maximum benefit. The Company also provides a Supplemental Executive Retirement Plan that credits an individual with 0.5 years of service for each year of service credited under the qualified plan. The benefits calculated under the non-qualified pension plans are offset by the participant's benefit payable under the qualified plan. The liabilities for the non-qualified deferred compensation pension plans are included in "Other current accrued liabilities" and “Other liabilities” in the Condensed Consolidated Balance Sheet. The Company sponsors two defined benefit postretirement plans that cover both salaried and hourly employees. One plan provides medical benefits, and the other plan provides life insurance benefits. Both plans are contributory, with retiree contributions adjusted periodically. The Company accrues the estimated costs of the plans over the employee’s service periods. The Company's postretirement health care plan is unfunded. For measurement purposes, the submitted claims medical trend was assumed to be 9.25% in 1997. Thereafter, the Company’s obligation is fixed at the amount of the Company’s contribution for 1997. The Company also has qualified defined contribution retirement plans covering substantially all of its U.S. and Canadian employees. For U.S. employees, the Company makes contributions of 75% of employee contributions up to a maximum employee contribution of 6% of employee earnings. Employees may contribute up to an additional 18% (in 1% increments), which is not subject to match by the Company. For Canadian employees, the Company makes contributions of 3%-8% of an employee’s salary with no individual employee match required. All obligations of the Company are funded through September 30, 2011. In addition, the Company provides an unfunded non-qualified deferred compensation defined contribution plan for certain U.S. employees. TheCompany's and each individual’scontributionsare based on the same formula as the qualifiedcontribution plan except that it does not limit the amount of a participant's compensation or maximum benefit. Thecontribution calculated under the non-qualifieddefined contributionplanis offset by the Company's and each participant’s contributions under the qualified plan. The Company’s expense for these plans totaled $1.2 million and $1.0 million in the three months ended September 30, 2011 and 2010, respectively, and $3.4 million and $2.8 million in the nine months ended September 30, 2011 and 2010, respectively. The liability for the non-qualified deferred defined contribution planis included in "Other current accrued liabilities" in the Condensed Consolidated Balance Sheet. Components of Net Periodic Benefit Cost (in thousands of dollars) Pension Benefits Other Benefits Three Months Ended September 30, Service cost $ $ $
